 



Exhibit 10.1
COLONIAL PROPERTIES TRUST
THIRD AMENDED AND RESTATED
EMPLOYEE SHARE OPTION AND RESTRICTED SHARE PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   1.   PURPOSE     1   2.   DEFINITIONS     1
  3.   ADMINISTRATION     6  
 
  3.1.   Company Plan.     6  
 
  3.2.   Operating Partnership Plan.     7  
 
  3.3.   Management Company Plan.     7  
 
  3.4.   No Liability.     8  
 
  3.5.   Applicability of Rule 16b-3.     8   4.   SHARES     8   5.  
ELIGIBILITY     9  
 
  5.1.   Designated Recipients.     9  
 
  5.2.   Successive Grants.     9   6.   EFFECTIVE DATE AND TERM OF THE PLAN    
9  
 
  6.1.   Effective Date.     9  
 
  6.2.   Term.     9   7.   PARACHUTE LIMITATIONS     9   8.   GRANT OF OPTIONS
    10  
 
  8.1.   General.     10  
 
  8.2.   Limitation on Grants of Options to Executives.     11   9.   LIMITATION
OF INCENTIVE SHARE OPTIONS     11   10.   SHARE OPTION AGREEMENTS     11   11.  
OPTION PRICE     11   12.   TERM AND EXERCISE OF OPTIONS     12  
 
  12.1.   Term.     12  
 
  12.2.   Option Period and Limitations on Exercise.     12  
 
  12.3.   Termination of Employment.     12  
 
  12.4.   Rights in the Event of Death.     13  
 
  12.5.   Rights in the Event of Disability.     13  
 
  12.6.   Limitations on Exercise of Option.     14  
 
  12.7.   Method of Exercise.     14  
 
  12.8.   Transfer of Shares to Employee.     15  
 
  12.9.   Transfer of Shares to Other Employees.     15  
 
  12.10.   Rights in the Event of Retirement.     15   13.   GRANT AND EXERCISE
OF UNIT OPTIONS     16  
 
  13.1.   Issuance of Unit Options.     16  
 
  13.2.   Exercise of Unit Options.     16  
 
  13.3.   Termination of Unit Options.     16   14.   GRANT OF RESTRICTED SHARES
AND SHARE UNITS     16  

 



--------------------------------------------------------------------------------



 



                              Page  
 
  14.1.   Restricted Share and Share Unit Awards.     16  
 
  14.2.   Restricted and Share Unit Agreements.     18  
 
  14.3.   Certificates for Restricted Shares.     18  
 
  14.4.   Delivery of Shares Subject to Share Units.     19   15.   AWARDS OF
UNRESTRICTED BONUS SHARES     19   16.   PERFORMANCE CRITERIA     19   17.  
PERFORMANCE SHARES     19  
 
  17.1.   Grant of Performance Shares.     19  
 
  17.2.   Earning of Performance Shares.     20  
 
  17.3.   Form and Timing of Payment of Performance Shares.     20  
 
  17.4.   Termination of Employment.     20   18.   TRANSFERABILITY OF OPTIONS,
RESTRICTED SHARES, SHARE UNITS AND PERFORMANCE SHARES     20  
 
  18.1.   Transferability of Options.     20  
 
  18.2.   Transferability of Restricted Shares, Share Units and Performance
Shares.     21   19.   USE OF PROCEEDS     21   20.   REQUIREMENTS OF LAW     22
 
 
  20.1.   General.     22  
 
  20.2.   Rule 16b-3.     22  
 
  20.3.   REIT Qualification.     23   21.   AMENDMENT AND TERMINATION OF THE
PLAN     23   22.   EFFECT OF CHANGES IN CAPITALIZATION     23  
 
  22.1.   Changes in Shares.     23  
 
  22.2.   Reorganization in Which the Company Is the Surviving Entity.     24  
 
  22.3.   Reorganization in Which the Company Is Not the Surviving Entity or
Sale of Assets or Shares.     24  
 
  22.4.   Adjustments.     25  
 
  22.5.   No Limitations on Company.     25   23.   DISCLAIMER OF RIGHTS     26
  24.   NONEXCLUSIVITY OF THE PLAN     26   25.   CAPTIONS     26   26.  
WITHHOLDING TAXES     26  
 
  26.1.   Withholding.     26  
 
  26.2.   Limitations for Reporting Person.     27   27.   OTHER PROVISIONS    
27   28.   NUMBER AND GENDER     27   29.   SEVERABILITY     27   30.  
GOVERNING LAW     28   31.   SECTION 409A     28  


ii

 



--------------------------------------------------------------------------------



 



COLONIAL PROPERTIES TRUST
THIRD AMENDED AND RESTATED
EMPLOYEE SHARE OPTION AND RESTRICTED SHARE PLAN
          This Colonial Properties Trust Third Amended and Restated Employee
Share Option and Restricted Share Plan (the “Plan”) amends and restates in its
entirety the Second Amended and Restated Colonial Properties Trust Employee
Share Option and Restricted Share Plan. Set forth herein are all of the terms of
the three plans comprising the Plan, one for the benefit of the employees of
Colonial Properties Trust (the “Company Plan”), one for the benefit of employees
of Colonial Realty Limited Partnership (the “Operating Partnership”) its general
partner and any Affiliate of the Operating Partnership (the “Operating
Partnership Plan”) and one for the benefit of employees of Colonial Properties
Services, Inc. (the “Management Company”) and any Affiliate of the Management
Company (the “Management Company Plan”).
1. PURPOSE
          The Plan is intended to advance the interests of the Company, the
Operating Partnership and the Management Company by providing eligible
individuals (as designated pursuant to Section 5) with an opportunity to acquire
or increase a proprietary interest in the Company by granting them options,
bonuses, restricted shares, share units and performance shares in accordance
with the terms stated herein, which thereby will create a stronger incentive to
expend maximum effort for the growth and success of the Company, the Operating
Partnership and the Management Company, and encourage such eligible individuals
to continue to serve the Company, the Operating Partnership or the Management
Company. Each share option granted under the Plan is intended to be an
“incentive stock option” except (1) to the extent that any such Option would
exceed the limitations set forth in Section 9 below, (2) for Options granted to
an employee other than an employee of the Company or any Subsidiary of the
Company and (3) for Options specifically designated at the time of grant as not
being “incentive stock options.”
2. DEFINITIONS
          For purposes of interpreting the Plan and related documents (including
Share Option Agreements, Restricted Share Agreements, Share Unit Agreements and
Performance Share Agreements), the following definitions shall apply:
          “Affiliate” means with respect to an entity, any company or other
trade or business that is controlled by or under common control with such entity

1



--------------------------------------------------------------------------------



 




(determined in accordance with the principles of Section 414(b) and 414(c) of
the Code and the regulations thereunder) or is an affiliate of such entity
within the meaning of Rule 405 of Regulation C under the 1933 Act.
          “Agreement” means a written agreement that sets out the terms and
conditions of the grant of an Incentive Award.
          “Applicable Committee” means, with respect to the Company Plan and the
Operating Partnership Plan, the Company Committee, and, with respect to the
Management Company Plan, the Management Company Committee.
          “Board of Directors” means the Board of Directors of Colonial
Properties Services, Inc.
          “Board of Trustees” means the Board of Trustees of the Company.
          “Bonus Shares” means Shares awarded to eligible individuals pursuant
to Section 15 of the Plan.
          “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.
          “Company” means Colonial Properties Trust.
          “Company Committee” means the Executive Compensation Committee of the
Board of Trustees, which must consist of no fewer than two members of such board
and shall be appointed by such board, or such other committee as the Board of
Trustees or the Plan shall designate.
          “Company Plan” means the Plan as administered pursuant to Section 3.1
hereof for the benefit of employees of the Company.
          “Effective Date” means September 28, 1993; it being understood that
the amendments to the Second Amended and Restated Employee Share Option and
Restricted Share Plan reflected in this Plan shall be deemed effective as of
April 26, 2006.
          “Employer” means the Company, the Operating Partnership or its general
partner, the Management Company, or any Affiliate of the Management Company, in
their capacity as Employers of persons eligible to be designated recipients of
Incentive Awards.
          “Exchange Act” means the Securities Exchange Act of 1934, as now in
effect or as hereafter amended.

2



--------------------------------------------------------------------------------



 




          “Exercise Price” means the Option Price multiplied by the number of
Shares purchased pursuant to the exercise of an Option.
          “Expiration Date” means the tenth (10th) anniversary of the Grant
Date, or, if earlier, the termination of the Option pursuant to Section 22.3
hereof.
          “Fair Market Value” means the value of each Share subject to the Plan
determined as follows: if on the Grant Date or other determination date the
Shares are listed on an established national or regional stock exchange, are
admitted to quotation on the National Association of Securities Dealers
Automated Quotation System, or are publicly traded on an established securities
market, the Fair Market Value of the Shares shall be the closing price of the
Shares on such exchange or in such market (the highest such closing price if
there is more than one such exchange or market) on the trading day immediately
preceding the Grant Date or such other determination date (or if there is no
such reported closing price, the Fair Market Value shall be the mean between the
highest bid and lowest asked prices or between the high and low sale prices on
such trading day) or, if no sale of the Shares is reported for such trading day,
on the next preceding day on which any sale shall have been reported. If the
Shares are not listed on such an exchange, quoted on such System or traded on
such a market, Fair Market Value shall be determined by the Board of Trustees in
good faith.
          “General Partner” means Colonial Properties Holding Company, the
general partner of Colonial Realty Limited Partnership.
          “Grant Date” means, as determined by the Applicable Committee, (1) the
date as of which the Applicable Committee approves the grant, (2) the date as of
which the Optionee or Holder and the Employer enter into the relationship
resulting in the Optionee or Holder being eligible for grants, or (3) such other
date as the Applicable Committee shall determine.
          “Grantee” means a person who is awarded an Incentive Award under the
Plan.
          “Granting Employer” means the Company, the Operating Partnership or
the Management Company, each with respect to Incentive Awards made pursuant to
the Company Plan, the Operating Partnership Plan and the Management Company
Plan, respectively, unless the Applicable Committee as to any grant designates
another Employer as the Granting Employer.
          “Holder” means a person who holds Restricted Shares, Share Units or
Performance Shares under the Plan.
          “Immediate Family Members” means the spouse, ex-spouse, children,
step-children or grandchildren of the Optionee.

3



--------------------------------------------------------------------------------



 



          “Incentive Award” means an award of an Option, Bonus Shares,
Restricted Shares, Share Units or Performance Shares under the Plan.
          “Incentive Share Option” means an “incentive stock option” within the
meaning of Code Section 422.
          “Limited Partnership Agreement” means the agreement of limited
partnership of Colonial Realty Limited Partnership, as now in effect or as
hereafter amended.
          “Management Company” means Colonial Properties Services, Inc.
          “Management Company Committee” means the Board of Directors of the
Management Company or any committee thereof appointed by such board or
designated in the Plan to administer the Management Company Plan.
          “Management Company Plan” means the Plan as administered pursuant to
Section 3.3 hereof for the benefit of the employees of the Management Company or
its Affiliates.
          “Operating Partnership” means Colonial Realty Limited Partnership.
          “Operating Partnership Plan” means the Plan as administered pursuant
to Section 3.2 hereof for the benefit of the employees of the Operating
Partnership, its general partner and its Affiliates.
          “Option” means an option to purchase one or more Shares pursuant to
the Plan.
          “Option Agreement” means the written agreement evidencing the grant of
an Option hereunder.
          “Optionee” means a person who holds an Option under the Plan.
          “Option Period” means the period during which Options may be exercised
as defined in Section 12.
          “Option Price” means the purchase price for each Share subject to an
Option.
          “Partnership Agreement” means the Third Amended and Restated Agreement
of Limited Partnership of Colonial Realty Limited Partnership, as amended and/or
restated from time to time.

4



--------------------------------------------------------------------------------



 



          “Performance Shares” means an Incentive Award under Section 17 hereof
and subject to the terms of this Plan, denominated in Shares, the value of which
at the time it is payable is determined as a function of the extent to which
corresponding performance criteria have been achieved.
          “Performance Share Agreement” means the written agreement evidencing
the grant of Performance Shares hereunder.
          “Performance Share Award” means an award of Performance Shares granted
pursuant to Section 17 of this Plan.
          “Plan” means this Third Amended and Restated Employee Share Option and
Restricted Share Plan (which encompasses the Company Plan, the Operating
Partnership Plan and the Management Company Plan), as the same may be hereafter
amended from time to time.
          “Reporting Person” means a person who is required to file reports
under Section 16(a) of the Exchange Act with respect to the Company or the
Operating Partnership.
          “Restricted Shares” means Shares which are subject to a risk of
forfeiture pursuant to the Plan.
          “Restricted Share Agreement” means the written agreement evidencing
the grant of Restricted Shares hereunder.
          “Restricted Share Award” means an award of Restricted Shares granted
pursuant to Section 14 of this Plan.
          “1933 Act” means the Securities Act of 1933, as now in effect or as
hereafter amended.
          “Shares” mean the common shares of beneficial interest, par value $.01
per Share, of the Company.
          “Share Option Agreement” means the written agreement evidencing the
grant of an Option hereunder.
          “Share Unit” means a bookkeeping entry representing the equivalent of
one Share.
          “Share Unit Agreement” means the written agreement evidencing the
grant of Share Units hereunder.
          “Share Unit Award” means an award of Share Units granted pursuant to
Section 14 of this Plan.

5



--------------------------------------------------------------------------------



 



          “Subsidiary” means any “subsidiary corporation” of the Company within
the meaning of Code Section 425(f).
          “Units” means units of partnership interest of the Operating
Partnership (but does not include preferred interests in the Operating
Partnership).
          “Unit Option” means an option to purchase one or more Units pursuant
to the Plan.
3. ADMINISTRATION
     3.1. Company Plan.
          The Company Plan shall be administered by the Company Committee, which
shall be appointed by the Board of Trustees. Each member of the Company
Committee must qualify in all respects as a “non-employee director” as defined
in Rule 16b-3 under the Exchange Act and as an “outside director” as defined in
U.S. Treasury Regulations Sections 1.162-27(e)(3). The Company Committee shall
have such powers and authorities related to the administration of the Company
Plan as are consistent with the Company’s declaration of trust and by-laws and
with applicable law. The Company Committee shall have the full power and
authority (subject to any restrictions imposed by the Board of Trustees, the
Company’s declaration of trust or by-laws or applicable law) to take all actions
and to make all determinations required or provided for under the Company Plan,
any Incentive Award granted by the Company Committee under the Company Plan and
any Agreement entered into in connection therewith and shall have the full power
and authority to take all such other actions and determinations not inconsistent
with the specific terms and provisions of the Company Plan that the Company
Committee deems to be necessary or appropriate to the administration of the
Company Plan, any Incentive Award granted by the Company Committee under the
Company Plan and any Agreement entered into in connection therewith. The
interpretation and construction by the Company Committee of any provision of the
Company Plan, any Incentive Award granted by the Company Committee under the
Company Plan and any Agreement entered into in connection therewith shall be
final and conclusive. In addition, the Chief Executive Officer of the Company,
acting as a committee of the Board of Trustees, shall have the authority to make
awards of Bonus Shares pursuant to Section 15 hereof to any employee of the
Company other than a Reporting Person, and to make Incentive Awards to new
employees of the Company (other than awards of Reporting Persons) in connection
with their assuming employment with the Company.

6



--------------------------------------------------------------------------------



 



     3.2. Operating Partnership Plan.
          The Operating Partnership Plan shall be administered by the Company
Committee, which shall be appointed by the Board of Trustees. Each member of the
Company Committee must qualify in all respects as a “non-employee director” as
defined in Rule 16b-3 under the Exchange Act. The Company Committee shall have
the full power and authority (subject to any restrictions imposed on such
Company Committee by Section 3.1 hereof) to take all actions and to make all
determinations required or provided for under the Operating Partnership Plan,
any Incentive Award granted by the Company Committee under the Operating
Partnership Plan and any Agreement entered into in connection therewith and
shall have the full power and authority to take all such other actions and
determinations not inconsistent with the specific terms and provisions of the
Operating Partnership Plan that the Company Committee deems to be necessary or
appropriate to the administration of the Operating Partnership Plan, any
Incentive Award granted by the Company Committee under the Operating Partnership
Plan and any Agreement entered into in connection therewith. The interpretation
and construction by the Company Committee of any provision of the Operating
Partnership Plan, any Incentive Award granted by the Company Committee under the
Operating Partnership Plan and any Agreement entered into in connection
therewith shall be final and conclusive. In addition, the Chief Executive
Officer of the Company, acting as a committee of the Board of Trustees, shall
have the authority to make awards of Bonus Shares pursuant to Section 15 hereof
to any employee of the Operating Partnership other than a Reporting Person, and
to make Incentive Awards to new employees of the Operating Partnership or its
affiliates (other than Reporting Persons) in connection with their assuming
employment with the Operating Partnership or its affiliates.
     3.3. Management Company Plan.
          The Management Company Plan shall be administered by the Management
Company Committee. The Management Company Committee shall have such powers and
authorities related to the administration of the Management Company Plan as are
consistent with the Management Company’s articles of incorporation and by-laws
and with applicable law. The Management Company Committee shall have the full
power and authority (subject to any restrictions imposed by the Board of
Directors of the Management Company, the Management Company’s articles of
incorporation or by-laws or applicable law) to take all actions and to make all
determinations required or provided for under the Management Company Plan, any
Incentive Award granted by the Management Company Committee under the Management
Company Plan and any Agreement entered into in connection therewith and shall
have the full power and authority to take all such other actions and
determinations not inconsistent with the specific terms and provisions of the
Management Company Plan that the Management Company

7



--------------------------------------------------------------------------------



 




Committee deem to be necessary or appropriate to the administration of the
Management Company Plan, any Incentive Award granted by the Management Company
Committee under the Management Company Plan and any Agreement entered into in
connection therewith. The interpretation and construction by the Management
Company Committee of any provision of the Management Company Plan, any Incentive
Award granted by the Management Company Committee under the Management Company
Plan and any Agreement entered into in connection therewith shall be final and
conclusive. In addition, the Chief Executive Officer of the Management Company,
acting as a committee of the Board of Directors, shall have the authority to
make awards of Bonus Shares pursuant to Section 15 hereof to any employee of the
Company other than a Reporting Person, and to make Incentive Awards to new
employees of the Management Company (other than Reporting Persons) in connection
with their assuming employment with the Management Company.
     3.4. No Liability.
          No member of the Company Committee or the Management Company Committee
shall be liable to any Optionee, Holder or Grantee or to the Company, the
Operating Partnership, or the Management Company or any their Subsidiaries,
Affiliates, employees, shareholders, or partners for any action or determination
made in good faith with respect to the Plan or any Incentive Award granted or
Agreement entered into hereunder.
     3.5. Applicability of Rule 16b-3.
          Those provisions of the Plan that make express reference to Rule 16b-3
shall apply only to Reporting Persons.
4. SHARES
          The Shares that are the subject of an Incentive Award may be
(1) issued and outstanding Shares owned or acquired by the Granting Employer,
(2) treasury Shares (to the extent permitted by applicable law) or
(3) authorized but unissued Shares. The aggregate total number of Shares that
may be issued pursuant to Incentive Awards under the Plan shall be 3,200,000, as
increased from time to time to equal ten percent (10%) of the number of issued
and outstanding Shares and Units (excluding Units held by the General Partner),
provided that no more than 3,200,000 Shares may be issued pursuant to Incentive
Share Options, and no more than 750,000 Restricted Shares, Stock Units or
Performance Shares may be issued pursuant to Incentive Awards. If any Incentive
Award expires, terminates, or is terminated or canceled and no more than 750,000
Shares may be issued pursuant to Share Unit awards for any reason prior to
exercise or vesting in full, the Shares that were subject to the unexercised,
forfeited, or terminated

8



--------------------------------------------------------------------------------



 




portion of such Incentive Award shall be available immediately for future grants
of Incentive Awards under the Plan.
5. ELIGIBILITY
     5.1. Designated Recipients.
          Incentive Awards may be granted under the Plan to (1) any full-time
employee of the Company, the Operating Partnership or its general partner, any
Affiliate of the Operating Partnership, the Management Company or any Affiliate
of the Management Company, as the Applicable Committee shall determine and
designate from time to time (including officers, trustees or directors of the
Company, the Operating Partnership or its general partner, any Affiliate of the
Operating Partnership or the Management Company or any Affiliate of the
Management Company, except that no officer, trustee or director of the Company,
the General Partner or the Management Company shall be eligible to receive
grants of Bonus Shares) or (2) any other individual whose participation in the
Plan is determined by the Company Committee to be in the best interests of the
Company and is so designated by the Company Committee.
     5.2. Successive Grants.
          An individual may hold more than one Incentive Award, subject to such
restrictions as are provided herein.
6. EFFECTIVE DATE AND TERM OF THE PLAN
     6.1. Effective Date.
          The Plan is effective as of the Effective Date.
     6.2. Term.
          The Plan shall expire on April 23, 2008. All capitalized terms used
herein shall have the meanings assigned to them in the Plan. Except as expressly
amended hereby, the Plan remains in full force and effect.
7. PARACHUTE LIMITATIONS
          Notwithstanding any other provision of this Plan or of any other
agreement, contract, or understanding heretofore or hereafter entered into by
the Optionee, Grantee or Holder with any Employer that is not an agreement,
contract, or understanding entered into after the Effective Date that expressly
modifies or excludes application of this paragraph (an “Other Agreement”), and

9



--------------------------------------------------------------------------------



 




notwithstanding any formal or informal plan or other arrangement for the direct
or indirect provision of compensation by the Employers to the Optionee, Grantee
or Holder (including groups or classes of participants or beneficiaries of which
the Optionee, Grantee or Holder is a member), whether or not such compensation
is deferred, is in cash, or is in the form of a benefit to or for the Optionee,
Grantee or Holder (a “Benefit Arrangement”), if the Optionee, Grantee or Holder
is a “disqualified individual,” as defined in Section 280G(c) of the Code, any
Option held by that Optionee and any right to receive any payment or other
benefit under this Plan shall not become exercisable or vested (1) to the extent
that such right to exercise, vesting, payment, or benefit, taking into account
all other rights, payments, or benefits to or for the Optionee, Grantee or
Holder under this Plan, all Other Agreements, and all Benefit Arrangements,
would cause any payment or benefit to the Optionee, Grantee or Holder under this
Plan to be considered a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code as then in effect (a “Parachute Payment”) and
(2) if, as a result of receiving a Parachute Payment, the aggregate after-tax
amounts received by the Optionee, Grantee or Holder from all Employers under
this Plan, all Other Agreements, and all Benefit Arrangements would be less than
the maximum after-tax amount that could be received by the Optionee, Grantee or
Holder without causing any such payment or benefit to be considered a Parachute
Payment. In the event that the receipt of any such right to exercise, vesting,
payment, or benefit under this Plan, in conjunction with all other rights,
payments, or benefits to or for the Optionee, Grantee or Holder under any Other
Agreement or any Benefit Arrangement would cause the Optionee, Grantee or Holder
to be considered to have received a Parachute Payment under this Plan that would
have the effect of decreasing the after-tax amount received by the Optionee,
Grantee or Holder as described in clause (2) of the preceding sentence, then the
Optionee, Grantee or Holder shall have the right, in the Optionee’s, Grantee’s
or Holder’s sole discretion, to designate those rights, payments, or benefits
under this Plan, any Other Agreements, and any Benefit Arrangements that should
be reduced or eliminated so as to avoid having the payment or benefit to the
Optionee, Grantee or Holder under this Plan be deemed to be a Parachute Payment.
8. GRANT OF OPTIONS
     8.1. General.
          Subject to the terms and conditions of the Plan, the Company Committee
and the Management Company Committee may from time to time grant to such
eligible individuals as the Applicable Committee may determine, Options to
purchase such number of Shares on such terms and conditions as the Applicable
Committee may determine, including any terms or conditions which may be
necessary to qualify such Options as Incentive Share Options. Such authority
specifically includes the authority, in order to effectuate the purposes of the
Plan

10



--------------------------------------------------------------------------------



 




but without amending the Plan, to modify grants to eligible individuals who are
foreign nationals or are individuals who are employed outside the United States
to recognize differences in local law, tax policy, or custom.
     8.2. Limitation on Grants of Options to Executives.
          The maximum number of Shares subject to Options that can be awarded
under the Plan to any executive officer of the Company, the Operating
Partnership or its general partner or the Management Company, or to any other
person eligible for a grant of an Incentive Award Section 5.1 hereof in any
calendar year, is 500,000 Shares.
9. LIMITATION OF INCENTIVE SHARE OPTIONS
          An Option (other than an Option described in exceptions (2) or (3) of
Section 1) shall constitute an Incentive Share Option to the extent that the
aggregate fair market value (determined at the time the Option is granted) of
the Shares with respect to which Incentive Share Options are exercisable for the
first time by any Optionee during any calendar year (under the Plan and all
other plans of the Optionee’s employer and its parent and Subsidiary) does not
exceed $100,000. This limitation shall be applied by taking Options into account
in the order in which they were granted.
10. SHARE OPTION AGREEMENTS
          All Options granted pursuant to the Plan shall be evidenced by Share
Option Agreements, to be executed by the Granting Employer and by the Optionee,
in such form or forms as the Applicable Committee shall from time to time
determine. Share Option Agreements covering Options granted from time to time or
at the same time need not contain similar provisions; provided, however, that
all such Option Agreements shall comply with all terms of the Plan.
11. OPTION PRICE
          The Option Price shall be fixed by the Applicable Committee and stated
in each Share Option Agreement. The Option Price shall not be less than the Fair
Market Value of the Shares on the Grant Date of the Option; provided, however,
that in the event the Optionee would otherwise be ineligible to receive an
Incentive Share Option by reason of the provisions of Code Sections 422(b)(6)
and 424(d) (relating to stock ownership of more than ten percent), the Option
Price of an Option that is intended to be an Incentive Share Option shall be not
less than the greater of par value or 110 percent of the Fair Market Value of a
Share at the time such Option is granted.

11



--------------------------------------------------------------------------------



 



12. TERM AND EXERCISE OF OPTIONS
     12.1. Term.
          Each Option granted under the Plan shall terminate and all rights to
purchase shares thereunder shall cease upon the expiration of ten years from the
date such Option is granted, or on such date prior thereto as may be fixed by
the Applicable Committee and stated in the Share Option Agreement relating to
such Option; provided, however, that in the event the Optionee would otherwise
be ineligible to receive an Incentive Share Option by reason of the provisions
of Code Sections 422(b)(6) and 424(d) (relating to stock ownership of more than
ten percent), an Option granted to such Optionee that is intended to be an
Incentive Share Option shall in no event be exercisable after the expiration of
five years from the date it is granted.
     12.2. Option Period and Limitations on Exercise.
          Each Option granted under the Plan shall be exercisable, in whole or
in part, at any time and from time to time over a period commencing on or after
the Grant Date and ending upon the expiration or termination of the Option, as
the Applicable Committee shall determine and set forth in the Share Option
Agreement relating to such Option. Without limiting the foregoing, the
Applicable Committee, subject to the terms and conditions of the Plan, may in
its sole discretion provide that an Option may not be exercised in whole or in
part for a stated period or periods of time during which such Option is
outstanding; provided, however, that any such limitation on the exercise of an
Option contained in any Share Option Agreement may be rescinded, modified or
waived by the Applicable Committee, in its sole discretion, at any time and from
time to time after the Grant Date of such Option, so as to accelerate the time
at which the Option may be exercised.
     12.3. Termination of Employment.
          Upon the termination of the employment of an Optionee with the
Granting Employer, other than by reason of the death, retirement in accordance
with the provisions of Section 12.10 or “permanent and total disability” (within
the meaning of Code Section 22(e)(3)), any Option granted to an Optionee
pursuant to the Plan shall terminate, and such Optionee shall have no further
right to purchase Shares pursuant to such Option; provided further, that the
Applicable Committee may provide, by inclusion of appropriate language in any
Share Option Agreement, that an Optionee may (subject to the general limitations
on exercise set forth in Section 12.2 above), in the event of termination of
employment of the Optionee with the Granting Employer, exercise an Option, in
whole or in part, at any time subsequent to such termination of employment and
prior to termination of the Option pursuant to Section 12.2 above, either
subject to or without regard to any installment limitation on exercise imposed
pursuant to Section 12.2 above, as the

12



--------------------------------------------------------------------------------



 




Applicable Committee, in its sole and absolute discretion, shall determine and
set forth in the Share Option Agreement. Whether a leave of absence or leave on
military or government service shall constitute a termination of employment for
purposes of the Plan, shall be determined by the Applicable Committee, which
determination shall be final and conclusive. For purposes of the Plan, a
termination of employment with the Granting Employer shall not be deemed to
occur if the Optionee is immediately thereafter employed with any other
Employer.
     12.4. Rights in the Event of Death.
          If an Optionee dies while employed by the Granting Employer, the
executors or administrators or legatees or distributees of such Optionee’s
estate shall have the right (subject to the general limitations on exercise set
forth in Section 12.2 above), at any time within one year after the date of such
Optionee’s death and prior to termination of the Option pursuant to Section 12.1
above, to exercise any Option held by such Optionee at the date of such
Optionee’s death, whether or not such Option was exercisable immediately prior
to such Optionee’s death; provided, however, that the Applicable Committee may
provide by inclusion of appropriate language in any Share Option Agreement that,
in the event of the death of an Optionee, the executors or administrators or
legatees or distributees of such Optionee’s estate may exercise an Option
(subject to the general limitations on exercise set forth in Section 12.2
above), in whole or in part, at any time subsequent to such Optionee’s death and
prior to termination of the Option pursuant to Section 12.1 above, either
subject to or without regard to any installment limitation on exercise imposed
pursuant to Section 12.2 above, as the Applicable Committee, in its sole and
absolute discretion, shall determine and set forth in the Share Option
Agreement.
     12.5. Rights in the Event of Disability.
          If an Optionee terminates employment with the Granting Employer by
reason of the “permanent and total disability” (within the meaning of Code
Section 2(e)(3)) of such Optionee, then such Optionee shall have the right
(subject to the general limitations on exercise set forth in Section 12.2
above), at any time within one year after such termination of employment and
prior to termination of the Option pursuant to Section 12.1 above, to exercise,
in whole or in part, any Option held by such Optionee at the date of such
termination of employment, whether or not such Option was exercisable
immediately prior to such termination of employment; provided, however, that the
Applicable Committee may provide, by inclusion of appropriate language in any
Share Option Agreement, that an Optionee may (subject to the general limitations
on exercise set forth in Section 12.2 above), in the event of the termination of
employment of the Optionee with the Granting Employer by reason of the
“permanent and total disability” (within the meaning of Code Section 22(e)(3))
of such Optionee, exercise an Option, in whole or in part, at

13



--------------------------------------------------------------------------------



 



any time subsequent to such termination of employment and prior to termination
of the Option pursuant to Section 12.1 above, either subject to or without
regard to any installment limitation on exercise imposed pursuant to
Section 12.2 above, as the Applicable Committee, in its sole and absolute
discretion, shall determine and set forth in the Share Option Agreement. Whether
a termination of employment is to be considered by reason of “permanent and
total disability” for purposes of this Plan shall be determined by the
Applicable Committee, which determination shall be final and conclusive.
     12.6. Limitations on Exercise of Option.
          Notwithstanding the foregoing Sections, in no event may the Option be
exercised, in whole or in part, after ten years following the date upon which
the Option is granted, as set forth in Section 1 above, or after the occurrence
of an event referred to in Section 22.3 below which results in termination of
the Option. In no event may the Option be exercised for a fractional Share.
     12.7. Method of Exercise.
          An Option that is exercisable hereunder may be exercised by the
Optionee’s delivery to the Granting Employer of written notice of the exercise
and the number of Shares for which the Option is being exercised. Such delivery
shall occur on any business day, at the Granting Employer’s principal office,
addressed to the attention of the Applicable Committee. Such notice shall
specify the number of Shares with respect to which the Option is being exercised
and shall be accompanied by payment in full of the Option Price of the Shares
for which the Option is being exercised. The minimum number of Shares with
respect to which an Option may be exercised, in whole or in part, at any time
shall be the lesser of (1) 100 shares or such lesser number set forth in the
Share Option Agreement and (2) the maximum number of Shares available for
purchase under the Option at the time of exercise. Payment of the Option Price
for the Shares purchased pursuant to the exercise of an Option shall be made
(1) in cash or in cash equivalents; (2) through the tender to the Granting
Employer of Shares, which Shares, if acquired from the Company or any of its
Affiliates, have been held for at least six months and which Shares shall be
valued, for purposes of determining the extent to which the Option Price has
been paid thereby, at their Fair Market Value on the date of exercise; or (3) by
a combination of the methods described in (1) and (2). The Applicable Committee
may provide, by inclusion of appropriate language in a Share Option Agreement,
that payment in full of the Option Price need not accompany the written notice
of exercise provided the notice of exercise directs that the Share certificate
or certificates for the Shares for which the Option is exercised be delivered to
a licensed broker acceptable to the Granting Employer as the agent for the
individual exercising the Option and, at the time such Share certificate or
certificates are delivered, the broker tenders to the Granting Employer cash (or
cash equivalents acceptable to the Granting Employer) equal to the Option Price
for

14



--------------------------------------------------------------------------------



 



the Shares purchased pursuant to the exercise of the Option plus the amount (if
any) of federal or other taxes which the Granting Employer may in its judgment,
be required to withhold with respect to the exercise of the Option. An attempt
to exercise any Option granted hereunder other than as set forth above shall be
invalid and of no force and effect. Unless otherwise stated in the applicable
Share Option Agreement, an individual holding or exercising an Option shall have
none of the rights of a shareholder (for example, the right to receive cash or
dividend payments attributable to the subject Shares or to direct the voting of
the subject Shares) until the Shares covered thereby are fully paid and issued
to him or her. Except as provided in Section 22 below, no adjustment shall be
made for dividends or other rights for which the record date is prior to the
date of such issuance.
     12.8. Transfer of Shares to Employee.
          Promptly after the exercise of a Share Option by an employee of the
Company and the payment in full of the Option Price of the Shares covered
thereby, the individual exercising the Option shall be entitled to the issuance
of a Share certificate or Share certificates evidencing his or her ownership of
such Shares.
     12.9. Transfer of Shares to Other Employees.
      (a) Promptly after the exercise of a Share Option by an employee of an
Employer that is not the Company and the payment in full of the Option Price of
the Shares covered thereby:
        (i) The Company shall sell to the Employer employing the Optionee the
number of Shares as to which the Option was exercised for a price equal to the
Fair Market Value of such Shares.
        (ii) The Employer shall deliver to the individual exercising the Option
a Share certificate or Share certificates evidencing his or her ownership of
such Shares.
     12.10. Rights in the Event of Retirement.
          If an Optionee terminates employment with the Granting Employer after
January ___, 2004 by reason of the “retirement” (as defined in the Colonial
Properties Trust Defined Benefit Pension Plan) of such Optionee, then such
Optionee shall have the right, at any time prior to termination of the Option
pursuant to Section 12.1 above or Section 22.3 below, to exercise, in whole or
in part, any Option held by such Optionee at the date of such termination of
employment, whether or not such Option was exercisable immediately prior to such
termination of employment. Whether a termination of employment is to be
considered by reason of “retirement” for all purposes of this Plan shall be

15



--------------------------------------------------------------------------------



 



determined by the Applicable Committee, which determination shall be final and
conclusive.”
13. GRANT AND EXERCISE OF UNIT OPTIONS
     13.1. Issuance of Unit Options.
          Upon the issuance of an Option, and in accordance with Section 4.2(B)
of the Partnership Agreement, the General Partner shall be deemed automatically
to have caused the Operating Partnership to issue to the General Partner a
corresponding Unit Option on terms identical to those of such Option.
     13.2. Exercise of Unit Options.
          A Unit Option shall be deemed exercised automatically, upon the
exercise by an Optionee of the corresponding Option, as to the number of Units
equal to the number of Shares for which such Option is exercised. The General
Partner shall then cause the Operating Partnership to issue such Units to the
General Partner, and the Company shall remit payment for such Units to the
General Partner, which shall then remit payment to the Operating Partnership,
all in accordance with Section 4.2(B) of the Partnership Agreement.
     13.3. Termination of Unit Options.
          Upon the termination of an Option, the corresponding Unit Option also
shall terminate.
14. GRANT OF RESTRICTED SHARES AND SHARE UNITS
     14.1. Restricted Share and Share Unit Awards.
           (a) The Company Committee and the Management Company Committee may
from time to time, and subject to the provisions of the Plan and such other
terms and conditions as the Applicable Committee may determine, grant Restricted
Share and Share Unit Awards under the Plan. Each Restricted Share or Share Unit
Award shall be evidenced by a written instrument which shall state the number of
Shares covered by the award and the terms and conditions which the Applicable
Committee shall have determined with respect to such award. Upon the grant of
each Restricted Share Award, subject to Sections 14.1(d) and 14.3 hereof, the
Company shall cause a certificate representing the Shares covered by the award
to be registered in the name of the Holder and to be delivered to the Holder
without payment on his part (unless such Shares are newly issued Shares granted
under the Company Plan, in which case the Company may require a payment equal to
the par value of each Share for each Share issued). The Holder of a Restricted
Share Award

16



--------------------------------------------------------------------------------



 



shall generally have the rights and privileges of a shareholder of the Company
with respect to such Shares, including the right to vote and to receive
dividends, subject to the restrictions specified in paragraphs (b) and
(c) hereof. The Holder of a Share Unit Agreement shall not have the rights or
privileges of a shareholder of the Company with respect to any Share Units. A
Holder of a Share Unit Award shall have no rights other than those of a general
creditor of the Company. The restrictions applicable to a Restricted Share or
Share Unit Award shall lapse upon the earliest of the following: (1) the
expiration of the Limitation Period applicable to the Restricted Share or Share
Unit Award; (2) the occurrence of an event prescribed by the Applicable
Committee which results in the lapse of the restrictions; (3) termination of the
Holder’s employment with the Granting Employer after January___, 2004 by reason
of the “retirement” (as defined in the Colonial Properties Trust Defined Benefit
Pension Plan) of such Holder; or (4) such other time as the Applicable Committee
may determine.
      (b) The Applicable Committee shall determine a period of time (“Limitation
Period”) during which restrictions shall apply to either the Shares transferred
to a Holder with respect to each Restricted Share Award or the Share Units
granted to a Holder pursuant to a Share Unit Award. Except as otherwise
determined by the Applicable Committee, the Holder may not sell, transfer,
assign, pledge or otherwise encumber or dispose of the Shares or Share Units
covered by such Restricted Share or Share Unit Award during the Limitation
Period applicable with respect to such Restricted Share or Share Unit Award. The
Applicable Committee in its discretion may prescribe conditions for the
incremental lapse of the preceding restrictions during the Limitation Period,
and for the lapse or termination of such restrictions upon the occurrence of
certain events before the expiration of the Limitation Period. The Applicable
Committee in its discretion also may shorten or terminate the Limitation Period
or waive any conditions for the lapse or termination of the restrictions with
respect to all or any portion of the Shares or Share Units covered by the
Restricted Share or Share Unit Award. The restrictions applicable to a
Restricted Share or Share Unit Award shall lapse upon the earliest of the
following: (1) the expiration of the Limitation Period applicable to the
Restricted Share or Share Unit Award; (2) the occurrence of an event prescribed
by the Applicable Committee which results in the lapse of the restrictions; or
(3) such other time as the Applicable Committee may determine.
      (c) The Shares covered by a Restricted Share Award or the Share Units
granted pursuant to a Share Unit Agreement shall be forfeited by the Holder upon
termination of the Holder’s employment with the Granting Employer (or, in the
case of a non-employee trustee of the Company, upon termination of the Holder’s
status as a trustee of the Company) for any reason before the occurrence of any
of the events described in the last sentence of paragraph (b) hereof. Upon such
forfeiture, the Holder of a grant of Restricted Shares shall thereupon
immediately transfer the Shares to his or her Granting Employer (or, in the case
of a non-

17



--------------------------------------------------------------------------------



 



employee trustee of the Company, to the Company) without payment by the Granting
Employer (or, in the case of a non-employee trustee of the Company, without
payment by the Company). If the Granting Employer is not the Company or the
Operating Partnership, the Company and the Operating Partnership shall have the
right to purchase any such forfeited Shares from such Granting Employer, at a
price equal to Fair Market Value, at any time subsequent to such forfeiture.
      (d) Promptly after the grant of a Restricted Share Award by the Operating
Partnership or its general partner, any Affiliate of the Operating Partnership,
the Management Company or an Affiliate of the Management Company, such company
shall notify the Company of the grant and of the recipient’s name, address and
social security number, and shall either (1) pay or cause to be paid to the
Company an amount equal to the Fair Market Value of the Shares which are subject
to the Restricted Share Award or (2) deliver free and clear of any liens or
encumbrances certificates representing outstanding Shares in an amount
equivalent to the number of Shares granted.
     14.2. Restricted and Share Unit Agreements.
          All Restricted Share and Share Unit Awards granted pursuant to the
Plan shall be evidenced by Restricted Share and Share Unit Agreements, to be
executed by the Granting Employer and by the Holder, in such form or forms as
the Applicable Committee shall from time to time determine. Restricted Share and
Share Unit Agreements covering Restricted Shares and Share Units granted from
time to time or at the same time need not contain similar provisions; provided,
however, that all such Restricted Share Agreements shall comply with all terms
of the Plan.
     14.3. Certificates for Restricted Shares.
          The Applicable Committee may require that the certificates evidencing
the grant of a Restricted Share Award hereunder be held in escrow until such
restrictions have expired. The Company shall also cause a legend to be placed on
such certificates that complies with the applicable securities laws and
regulations and makes appropriate reference to the restrictions to which the
Shares are subject. Upon attainment of the specified objectives and requirements
(or, to the extent specified in the grant, the portion of such Shares earned by
partial attainment of the objectives and requirements, as applicable), a
certificate for the number of Shares with respect to which restrictions have
lapsed shall be delivered to the Holder free of restrictions upon submission of
the certificate originally issued with respect to such Shares.

18



--------------------------------------------------------------------------------



 



     14.4. Delivery of Shares Subject to Share Units.
          Upon the expiration or termination of the Limitation Period and the
satisfaction of any other conditions set forth in the Share Unit Agreement or
the Plan, unless otherwise provided in the Share Unit Agreement, the Company
shall cause a certificate representing the applicable Shares subject to the
Share Unit Agreement to be registered in the name of the Holder and to be
delivered to the Holder free of all restrictions. The Holder shall not have any
further rights with regards to a Share Unit once the Share represented by the
Share Unit has been delivered.
15. AWARDS OF UNRESTRICTED BONUS SHARES
          The Chief Executive Officer of the Company, on behalf of the Board of
Trustees, and the Chief Executive Officer of the Management Company, on behalf
of the Board of Directors, may from time to time, as frequently as once a month,
subject to the provisions of the Plan, grant up to ten Bonus Shares to such
eligible individuals as he or she may designate. Upon the grant of Bonus Shares,
the Company, the General Partner or the Management Company, as appropriate,
shall cause a certificate representing the Bonus Shares to be registered in the
name of the Grantee and delivered to the Grantee. Upon delivery to the Grantee,
Bonus Shares shall be deemed validly issued, fully paid, and nonassessable, and
the Grantee shall have all the rights of a shareholder with respect to such
Bonus Shares.
16. PERFORMANCE CRITERIA
          The right of an Optionee or a Holder to exercise or receive a grant or
settlement pursuant to any Option, Restricted Share, Share Unit or Performance
Share Agreement and the timing thereof, may be subject to such performance
conditions as may be specified by the Applicable Committee. The Applicable
Committee may use such business criteria and other measures of performance as it
may deem appropriate in establishing any performance conditions, and it may
exercise its discretion to reduce the amounts payable under any Option,
Restricted Share, Share Unit or Performance Shares Agreement subject to
performance conditions.
17. PERFORMANCE SHARES
     17.1. Grant of Performance Shares.
          Subject to the terms and provisions of this Plan, the Applicable
Committee, at any time and from time to time, may grant Performance Shares to

19



--------------------------------------------------------------------------------



 



Grantees in such amounts and upon such terms as the Applicable Committee shall
determine.
     17.2. Earning of Performance Shares.
          The Applicable Committee shall set performance goals in its discretion
which, depending on the extent to which they are met, will determine the value
and/or number of Performance Shares that will be paid out to the Grantee.
Subject to the terms of this Plan, after the applicable performance period has
ended, the holder of Performance Shares shall be entitled to receive payout on
the value and number of Performance Shares earned by the Participant over the
performance period, to be determined as a function of the extent to which the
corresponding performance goals have been achieved.
     17.3. Form and Timing of Payment of Performance Shares.
          Payment of earned Performance Shares shall be as determined by the
Applicable Committee and as evidenced in the Award Agreement. Subject to the
terms of this Plan, the Applicable Committee, in its sole discretion, may pay
earned Performance Shares in the form of cash or in Shares (or in a combination
thereof) equal to the value of the earned Performance Shares at the close of the
applicable performance period, or as soon as practicable after the end of the
performance period. Any Shares may be granted subject to any restrictions deemed
appropriate by the Applicable Committee. The determination of the Applicable
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.
     17.4. Termination of Employment.
          Each Agreement shall set forth the extent to which the Participant
shall have the right to retain Performance Shares following termination of the
Grantee’s employment with or provision of services to the Company, its
Affiliates, and/or its Subsidiaries, as the case may be. Such provisions shall
be determined in the sole discretion of the Applicable Committee, shall be
included in the Agreement entered into with each Grantee, need not be uniform
among all Awards of Performance Shares issued pursuant to this Plan, and may
reflect distinctions based on the reasons for termination.
18. TRANSFERABILITY OF OPTIONS, RESTRICTED SHARES, SHARE UNITS AND PERFORMANCE
SHARES
     18.1. Transferability of Options.
          During the lifetime of the Optionee, only such Optionee (or, in the
event of legal incapacity or incompetency, the guardian or legal representative
of

20



--------------------------------------------------------------------------------



 



the Optionee), may exercise the Option, except that the Applicable Committee
may, in its discretion, authorize all or a portion of the Option (other than an
Incentive Share Option) to be granted to an Optionee on terms which permit
transfer by such Optionee during his or her lifetime to Immediate Family
Members, a trust or trusts for the exclusive benefit of such Immediate Family
Members or a partnership in which such Immediate Family Members are the only
partners, provided that the Share Option Agreement pursuant to which such
Options are granted is approved by the Applicable Committee and expressly
provides for transferability in a manner consistent with this Section 18, in
which case such transferees may exercise the Option. Except as noted in the
preceding sentence, transfers of Options shall be prohibited except by will or
the laws of descent and distribution. Following transfer, any such Options shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that for purposes of Section 12 hereof
(excluding Sections 12.3, 12.4 and 12.5), the term “Optionee” shall be deemed to
refer to the transferee. The events of termination of employment, death and
disability set forth in Sections 12.3, 12.4 and 12.5 hereof, respectively, shall
continue to be applied with respect to the original Optionee, following which
the Options shall be exercisable by the transferee only to the extent and for
the periods specified in Section 12. Except as may be provided in the Share
Option Agreement, no Option shall be pledged or hypothecated (by law or
otherwise) or subject to execution, attachment or similar processes.
     18.2. Transferability of Restricted Shares, Share Units and Performance
Shares.
          No Restricted Shares, Share Units or Performance Shares shall be
assignable or transferable, other than by will or the laws of descent and
distribution, before the satisfaction of applicable performance and service
requirements with respect to such Restricted Shares, Share Units or Performance
Shares, as set forth in the applicable Restricted Share, Share Unit or
Performance Share Agreement.
19. USE OF PROCEEDS
          The proceeds received by the Company from the sale of Shares pursuant
to Incentive Awards granted under the Plan shall constitute general funds of the
Company. As soon as practicable after receipt by the Company of the amount
described in Sections 12.9(a)(i) and 14.1(d) above, the Company shall contribute
an amount of cash equal to such payment to the wholly owned subsidiary that owns
its interests in the Operating Partnership, which in turn will contribute such
cash to the Operating Partnership, and the Operating Partnership shall issue
additional partnership interests to such subsidiary with a value equal to the
amount of such contribution.

21



--------------------------------------------------------------------------------



 



20. REQUIREMENTS OF LAW
     20.1. General.
          The Company shall not be required to sell or issue any Shares under
any Incentive Award if the sale or issuance of such Shares would constitute a
violation by the Optionee, the Holder, the Grantee or the Company of any
provisions of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations. If at
any time the Company shall determine, in its discretion, that the listing,
registration or qualification of any Shares subject to an Option upon any
securities exchange or under any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the issuance or purchase of
Shares hereunder, the Option may not be exercised in whole or in part unless
such listing registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company, as
applicable, and any delay caused thereby shall in no way affect the date of
termination of the Option. Specifically in connection with the 1933 Act, at the
time of grant of Restricted Shares or Bonus Shares, or when Restricted Shares or
Share Units become vested, or upon the exercise of any Option, unless a
registration statement under such Act is in effect with respect to the Shares
covered by the Option, the Company shall not be required to sell or issue such
Shares unless the Company Committee has received evidence satisfactory to it
that the Optionee, Holder or Grantee may acquire such Shares pursuant to an
exemption from registration under such Act. Any determination in this connection
by the Company Committee shall be final, binding, and conclusive. The Company
may, but shall in no event be obligated to, register any securities covered
hereby pursuant to the 1933 Act. The Company shall not be obligated to take any
affirmative action in order to cause the exercise of an Option or the issuance
of Shares pursuant thereto, the issuance of Bonus Shares or the issuance of
Shares pursuant to a Restricted Share or Share Unit Award to comply with any law
or regulation of any governmental authority. As to any jurisdiction that
expressly imposes the requirement that an Option shall not be exercisable or
that Shares may not be issued pursuant to a grant of Bonus Shares, Restricted
Shares or Share Units unless and until the Shares covered by such Option or
grant are registered or are exempt from registration, the exercise of such
Option or the issuance of Shares pursuant to such grant (under circumstances in
which the laws of such jurisdiction apply) shall be deemed conditioned upon the
effectiveness of such registration or the availability of such an exemption.
     20.2. Rule 16b-3.
          The intent of this Plan is to qualify for the exemption provided by
Rule 16b-3 under the Exchange Act. To the extent any provision of the Plan or
action by the Plan administrators does not comply with the requirements of
Rule 16b-3, it shall be deemed inoperative, to the extent permitted by law and
deemed advisable

22



--------------------------------------------------------------------------------



 



by the Plan administrators, and shall not affect the validity of the Plan. In
the event Rule 16b-3 is revised or replaced, the Board of Trustees may exercise
discretion to modify this Plan in any respect necessary to satisfy the
requirements of the revised exemption or its replacement.
     20.3. REIT Qualification.
          The Company shall not be required to sell or issue any Shares under
any Incentive Award if the sale or issuance of such Shares would cause the
Company to fail to qualify as a real estate investment trust for Federal income
tax purposes or would result in the Optionee’s, Grantee’s or Holder’s ownership
of Shares in violation of the restrictions on ownership and transfer of Shares
set forth in the Company’s declaration of trust.
21. AMENDMENT AND TERMINATION OF THE PLAN
          The Board of Trustees may, at any time and from time to time, amend,
suspend, or terminate the Plan as to any Shares as to which Incentive Awards
have not been granted; provided, however, no amendment that materially affects
the terms of Incentive Awards under the Operating Partnership Plan shall be
effective with respect to the Operating Partnership Plan without the approval of
the Board of Directors of the Operating Partnership, and no amendment that
materially affects the terms of Restricted Share, Share Unit or Performance
Share Awards under the Management Company Plan shall be effective with respect
to the Management Company Plan without the approval of the Board of Directors of
the Management Company. The Employer may retain the right in an Agreement to
cause a forfeiture of the Options or the Shares or gain realized by a Holder on
account of the Optionee or Holder taking actions prohibited by the applicable
Agreement. Except as permitted under this Section 21 or Section 22 hereof, no
amendment, suspension, or termination of the Plan shall, without the consent of
the Optionee, Grantee or Holder, alter or impair rights or obligations under any
Incentive Award theretofore granted under the Plan.
22. EFFECT OF CHANGES IN CAPITALIZATION
     22.1. Changes in Shares.
          If the number of outstanding Shares is increased or decreased or the
Shares are changed into or exchanged for a different number or kind of Shares or
other securities of the Company, in each case on account of any
recapitalization, reclassification, Share split, reverse split, combination of
Shares, exchange of Shares, Share dividend or other distribution payable in
capital stock, or other increase or decrease in such Shares effected without
receipt of consideration by the

23



--------------------------------------------------------------------------------



 



Company, occurring after the Effective Date of the Plan, the number and kinds of
Shares for the issuance of which Restricted Share, Share Unit or Performance
Share Awards or awards of Bonus Shares may be granted and Shares for the
acquisition of which Options may be granted under the Plan shall be adjusted
proportionately and accordingly by the Company. In addition, the number and kind
of Shares for which Restricted Share, Share Unit or Performance Share Awards or
Options are outstanding shall be adjusted proportionately and accordingly so
that the proportionate interest of the Holder of the Restricted Share or Share
Unit Awards or Optionee immediately following such event shall, to the extent
practicable, be the same as immediately before such event. Any such adjustment
in outstanding Options shall not change the aggregate Option Price payable with
respect to Shares that are subject to the unexercised portion of the Option
outstanding but shall include a corresponding proportionate adjustment in the
Option Price per Share.
     22.2. Reorganization in Which the Company Is the Surviving Entity.
          Subject to Section 22.3 hereof, if the Company shall be the surviving
entity in any reorganization, merger, or consolidation of the Company with one
or more other entities, any Option theretofore granted pursuant to the Plan
shall pertain to and apply to the securities to which a holder of the number of
Shares subject to such Option would have been entitled immediately following
such reorganization, merger, or consolidation, with a corresponding
proportionate adjustment of the Option Price per Share so that the aggregate
Option Price thereafter shall be the same as the aggregate Option Price of the
Shares remaining subject to the Option immediately prior to such reorganization,
merger, or consolidation. Subject to any contrary language in the applicable
Restricted Share, Share Unit or Performance Share Agreement, any restrictions
that were applicable to any previously granted Restricted Share, Share Unit or
Performance Share Award shall apply as well to any replacement shares received
by the Holder as a result of such reorganization, merger, or consolidation.
     22.3. Reorganization in Which the Company Is Not the Surviving Entity or
Sale of Assets or Shares.
          Upon the dissolution or liquidation of the Company, or upon a merger,
consolidation, or reorganization of the Company with one or more other entities
in which the Company is not the surviving entity, or upon a sale of
substantially all of the assets of the Company to another entity, or upon any
transaction (including, without limitation, a merger or reorganization in which
the Company is the surviving entity) approved by the Board of Trustees that
results in any person or entity (or person or entities acting as a group or
otherwise in concert) owning 80 percent or more of the combined voting power of
all classes of securities of the Company (other than the Company or wholly owned
subsidiaries of the Company), the Plan and all Options outstanding hereunder
shall terminate. In the event of

24



--------------------------------------------------------------------------------



 



any such termination of the Plan, each individual holding an Option shall have
the right (subject to the prior expiration of such Option in accordance with its
terms) immediately before the occurrence of such termination and during such
period occurring before such termination as the Company Committee in its sole
discretion shall determine and designate, to exercise such Option in whole or in
part, whether or not such Option was otherwise exercisable at the time such
termination occurs. Any exercise of an Option during such period shall be
conditioned upon the consummation of the event and shall be effective only
immediately before the consummation of the event. The Company Committee shall
send written notice of an event that will result in such a termination to all
individuals who hold Options not later than the time at which the Company gives
notice thereof to its shareholders. Unless provided otherwise in the applicable
Restricted Share Agreement or Share Unit Agreement, unvested Restricted Share or
Share Unit Awards shall be immediately vested in the case of an event described
in this Section 22.3. This Section 22.3 shall not apply to any event described
in this Section 22.3 to the extent that provision is made in writing in
connection with such event for the assumption or continuation of the Options,
Restricted Shares or Share Units theretofore granted, or for the substitution
for such Options, Restricted Shares or Share Units for new common stock options
and new common stock stock units and restricted stock relating to the stock of a
successor entity, or a parent or subsidiary thereof, with appropriate
adjustments as to the number of shares (disregarding any consideration that is
not common stock) and option exercise prices, in which event the Plan, Options,
Restricted Shares and Share Units theretofore granted shall continue in the
manner and under the terms so provided.
     22.4. Adjustments.
          Adjustments under this Section 22 related to Shares or securities of
the Company shall be made by the Company Committee, whose determination in that
respect shall be final, binding, and conclusive. No fractional Shares or units
of other securities shall be issued pursuant to any such adjustment, and any
fractions resulting from any such adjustment shall be eliminated in each case by
rounding downward to the nearest whole Share.
     22.5. No Limitations on Company.
          The grant of Incentive Awards pursuant to the Plan shall not affect or
limit in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure or to merge, consolidate, dissolve, or liquidate, or to sell or
transfer all or any part of its business or assets.

25



--------------------------------------------------------------------------------



 




23. DISCLAIMER OF RIGHTS
          No provision in the Plan or in any Incentive Award granted or
Agreement entered into pursuant to the Plan shall be construed to confer upon
any individual the right to remain in the employ or service of any Employer, or
to interfere in any way with any contractual or other right or authority of any
Employer either to increase or decrease the compensation or other payments to
any individual at any time, or to terminate any employment or other relationship
between any individual and such Employer. In addition, notwithstanding anything
contained in the Plan to the contrary, unless otherwise stated in the applicable
Agreement, no Incentive Award granted under the Plan shall be affected by any
change of duties or position of the Optionee, Grantee or Holder (including a
transfer to or from any Employer), so long as such Optionee, Grantee or Holder
continues to be a trustee, director, officer, consultant, employee, or
independent contractor (as the case may be) of any Employer (the “Successor
Granting Employer”). The Plan shall in no way be interpreted to require any
Employer to transfer any Shares to a third party trustee or otherwise hold any
Shares in trust or escrow for any participant or beneficiary under the terms of
the Plan.
24. NONEXCLUSIVITY OF THE PLAN
          Neither the adoption of the Plan nor the submission of the Plan to the
shareholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Company, the Operating
Partnership or its general partner or the Management Company or any Affiliate of
the Operating Partnership or the Management Company to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as such entities in their discretion
determine desirable.
25. CAPTIONS
          The use of captions in this Plan or any Agreement is for the
convenience of reference only and shall not affect the meaning of any provision
of the Plan or such Agreement.
26. WITHHOLDING TAXES
     26.1. Withholding.
          The Granting Employer shall have the right to deduct from payments of
any kind otherwise due to an Optionee, Grantee or Holder any Federal, state, or

26



--------------------------------------------------------------------------------



 



local taxes of any kind required by law to be withheld with respect to any
Shares issued upon the exercise of an Option, to any Bonus Shares or to the
termination of the Limitation Period for Restricted Share, Share Unit or
Performance Share Awards. At the time of termination of the Limitation Period,
the Holder shall pay to the Granting Employer any amount that the Granting
Employer may reasonably determine to be necessary to satisfy such withholding
obligation. Subject to the prior approval of the Granting Employer, which may be
withheld by the Granting Employer (and/or the Successor Granting Employer) in
its sole discretion, the Optionee, Grantee or Holder may elect to satisfy such
obligations, in whole or in part, (1) by causing such Granting Employer to
withhold Shares otherwise issuable pursuant to the Share Unit Agreement or
otherwise issuable pursuant to the exercise of an Option or (2) by delivering to
such Granting Employer Shares already owned by the Optionee, Grantee or Holder.
The Shares so delivered or withheld shall have a Fair Market Value equal to such
withholding obligations, determined as of the date that the amount of tax to be
withheld is to be determined. An Optionee, Grantee or Holder who has made an
election pursuant to this Section 26.1 may satisfy his or her withholding
obligation only with Shares that are not subject to any repurchase, forfeiture,
unfulfilled vesting, or other similar requirements.
     26.2. Limitations for Reporting Person.
          Notwithstanding the foregoing, in the case of a Reporting Person, no
election to use Shares for the payment of withholding taxes shall be effective
unless made in compliance with any applicable requirements under Rule 16b-3(e)
or any successor rule under the Exchange Act.
27. OTHER PROVISIONS
          Each Incentive Award granted under the Plan may contain such other
terms and conditions not inconsistent with the Plan as may be determined by the
Applicable Committee, in its sole discretion.
28. NUMBER AND GENDER
          With respect to words used in this Plan, the singular form shall
include the plural form, the masculine gender shall include the feminine gender,
etc., as the context requires.
29. SEVERABILITY
          If any provision of the Plan or any Agreement shall be determined to
be illegal or unenforceable by any court of law in any jurisdiction, the
remaining

27



--------------------------------------------------------------------------------



 



provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.
30. GOVERNING LAW
          The validity and construction of this Plan and the instruments
evidencing the Incentive Awards granted hereunder shall be governed by the laws
of the State of Maryland.
31. SECTION 409A
          To the extent that the Applicable Committee determines that an
Optionee, Grantee or Holder would be subject to the additional 20% tax imposed
on certain deferred compensation arrangements pursuant to Code Section 409A as a
result of any provision of any grant hereunder, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such additional
tax. The Applicable Committee shall determine the nature and scope of any such
amendment.

28